PER CURIAM: *
Plaintiff-Appellant, Houston Independent School District, appeals the district court’s order awarding attorneys fees and costs to Defendant-Appellee, JJ, b/n/f Romona E, arguing that the district court erred in concluding that defendant was substantially justified in rejecting plaintiffs settlement offer and did not unreasonably protract the final resolution of the parties’ dispute. See 20 U.S.C. § 1415(i)(3)(D)-(F). The district court did not abuse its discretion in concluding that the defendant was substantially justified in rejecting the settlement offer. The order *912of the. district court is accordingly AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.